(     ~-·   '   ... \                                                                                    WR-48, 152-05
~ -·   "·                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                         Transmitted 1/13/2015 3:41:24 PM
                                                                                           Accepted 1/13/2015 4:38:21 PM
                              NO. WR-48,152-01; WR-48,152-02; WR-48,152-03; WR-48,152-04;                  ABEL   Ag~~~~
                                                  WR-48,152-05; WR-48,152-06
                                                                                               RECEIVED
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                               1/13/2015
                                           IN THE COURT OF CRIMINAL APPEALS                ABEL ACOSTA, CLERK

                                                            OF TEXAS


                                                               In re
                                                     GARCIA GLEN WHITE,
                                                         Relator-Petitioner


                           MOTION REQUESTING TEMPORARY STAY OF EXECUTION
                         AND APPOINTMENT OF NEW STATE HABEAS COUNSEL UNDER
                                          TREVINO V. THALER

                                            THIS IS A DEATH PENALTY CASE.
                                        MR. WHITE IS SCHEDULED TO BE EXECUTED
                                                  ON JANUARY 28,2015


                                          Pat McCann- Counsel for Relator-Petitioner
                                                     SBOT: 00792680
                                                  909 Texas Ave, Ste. 205
                                                   Houston, Texas 77002
                                                   Phone: 713) 223-3805
                                                  writlawyer@justice.com
                         TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
                         APPEALS AT AUSTIN:
                         Your Honors,


                               I will dispense with the normal third-party address form in this motion. I do

                         so because I believe I should speak plainly and clearly on this topic to a group of


                                                                                 IELJEccmcomcc
                                                                                      UCC(Q)JruDJ
  (.    ~·   •   "-' l
, ...




                          judges before whom I have practiced for many years. I have been privileged to

                          represent Mr. Garcia Glen White for over 16 years. I have filed numerous state

                          and federal applications for relief on his behalf. I have tried     ~o   live up to the

                          responsibility of representing a condemned man to the best of my ability in this

                          case.


                                    Yet no man or lawyer is perfect, nor can any lawyer truthfully say that they

                          are their own best judge. I have represented Mr. White for too long to objectively

                          assess whether or not I made mistakes along the way that could have cost him a

                          chance at relief. Under Trevino v. Thaler 1, I believe that my client should at least

                          have the benefit of at least one last set of objective eyes to judge the work done by

                         · me. It is my sincere belief, based upon 20 years of death penalty work before this

                          Honorable Court, that a man or woman facing execution should have the benefit of

                          one final look at his lawyer's performance, even mine. I cannot speak for other

                          habeas attorneys; I cannot say that in every case this Court should take the action

                          that I very respectfully suggest here. Yet this Court has entrusted me with a duty

                          that I take most seriously.       That duty includes, I believe, as ruthless a self-

                          examination as I have applied to the lawyers who have come before me. This

                          cannot ever be about the pride of any attorney; it must always be about ensuring

                          every last measure of due process possible for those who are condemned.

                          1
                              133 S.Ct. 1911 (2013)

                                                                                                                2
.;_.··




               Some months ago I was approached by other lawyers in this field who

         indicated they wished to take over Mr. White's case specifically to conduct such a

         Trevino investigation into my own habeas work. I agreed to step aside as soon as

         they had someone to substitute in my place, but the lawyers eventually backed out

         of that arrangement. That is the only reason I am bringing this proposal before the

         Court at such a late hour. I had anticipated such a review by someone else but now

         it falls to me to at least ask this Court to take the step of appointing someone.


               There is no precedent in the Texas Criminal Code of Procedure or in case

         law for this, so I will not cite you any. I believe your inherent powers under

         Artic.le V, Section 5 of the Texas Constitution and the provisions of the Trevino

         case provide legal authorization to take the step that I am asking, which is: a short

         90 - 120 day stay of the execution, appointment of either the Office of Capital

         Writs or another qualified individual to examine my habeas work and determine

         whether there are claims of ineffective assistance which could be brought against

         me and provide a gateway for Mr. White to obtain relief.


               I have given great thought to whether it made sense to ask this Court for this

         relief. I see no other way in good conscience and my duty to my client unless I at

         least put this forward as a course qf action. I recognize that this could create a
                                               I             -
         procedural and practical burden fori the Court. I further recognize that the Court

         may determine that in this or in any case that the constitution does not mandate
                                                                                             3
this; my respectful response would be that it does not forbid it either. I do not ask

for this relief for delay. This case has been pending for almost 20 years. I do not

believe a short delay would affect the ends of justice, whether one believes in

deterrence or retribution. I ask for this relief in the sincere belief that if my client is

entitled to a full review and procedural due process that he should not depend on

me to examine my own work as I could not be objective.


       Wherefore I respectfully pray on behalf of my client Garcia Glen White that

this Court consider a short temporary stay of the execution and appointment of new

counsel in order to review my own state habeas and federal habeas work. I ask this

in the interest of justice. I ask this in the humble awareness that I am as imperfect

an advocate as one may find but with the sincere hope that any failings in my work

count against me and not my client.


Respectfully submitted,

Is/ Patrick F. McCann
PATRICK F. McCANN
SBOT 00792680
909 Texas Ave., Ste. 205
Houston, Texas 77002
713.223.3805
281.667.3352 FAX
writlawyer@justice.com
ATTORNEY FOR GARCIA GLEN WHITE




                                                                                          4
.   .

                                 CERTIFICATE OF SERVICE

              I, Patrick F. McCann do hereby certify that a true and correct copy of the

        above and foregoing has been served on January   13t\   2015 via mail delivery to:

        Lynn Hardaway, Harris County District Attorney's Office, 1201 Franklin, Suite

        600, Houston, Texas 77002 and the Capital Litigation's Section at the Attorney

        General's Office.

                                                         /s/ Patrick F. McCann
                                                         Patrick F. McCann




                                                                                         5